UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4616


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DERRICK LAMONT STANCIL, a/k/a DAP, a/k/a Daffy,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.  James C. Dever III,
Chief District Judge. (4:11-cr-00062-D-1)


Submitted:   February 22, 2013            Decided:   March 7, 2013


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Jude Darrow, LAW OFFICE OF MARY JUDE DARROW, Raleigh, North
Carolina, for Appellant.     Jennifer P. May-Parker, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Derrick   Lamont      Stancil     appeals     his     convictions   and

sentence for conspiracy to possess with intent to distribute a

quantity    of   heroin,     in    violation    of    21   U.S.C.     § 846   (2006)

(Count One), and possession with intent to distribute a quantity

of heroin, in violation of 21 U.S.C. § 841(a)(1) (2006) (Count

Two).     Counsel has filed a brief under Anders v. California, 386

U.S. 738 (1967), asserting that there are no meritorious issues

but raising for the court’s consideration (1) whether counsel

was     ineffective    for   not    filing     a     motion   to    suppress,    and

(2) whether the drug quantity was in error because it was based

on testimony that was unreliable and not credible.                     Stancil was

informed of the opportunity to file a pro se brief, but did not

do so.     The Government did not file a brief.                  Finding no error,

we affirm.

             Claims of ineffective assistance of counsel generally

are not cognizable on direct appeal.               United States v. King, 119

F.3d 290, 295 (4th Cir. 1997).               Rather, to allow for adequate

development of the record, a defendant must bring his claims in

a 28 U.S.C.A. § 2255 (West Supp. 2012) motion.                         Id.; United

States v. Hoyle, 33 F.3d 415, 418 (4th Cir. 1994).                        However,

ineffective assistance claims are cognizable on direct appeal if

the     record   conclusively       establishes       ineffective      assistance.



                                        2
Massaro v. United States, 538 U.S. 1690, 1693-94 (2003); United

States v. Richardson, 195 F.3d 192, 198 (4th Cir. 1999).                                 We

conclude that the record does not conclusively establish that

counsel was ineffective.

            Stancil      initially         challenged     the    drug      quantity    that

was    attributed       to    him    for     sentencing    purposes.          After     the

Government conducted further investigation and reduced Stancil’s

drug quantity, Stancil withdrew all objections, including his

objection to the drug quantity.                    Because Stancil withdrew his

objection    to   the        drug   quantity,      although     he    believed    he    was

responsible for even less heroin, appellate review is waived.

Generally,      unpreserved         errors    in   sentencing        are   reviewed     for

plain error.        See Fed. R. Crim. P. 52(b); United States v.

Olano, 507 U.S. 725, 731-32 (1993).                     However, a defendant may

waive appellate review of a sentencing error if he raises it and

then knowingly withdraws an objection to the error before the

district court.          See United States v. Horsfall, 552 F.3d 1275,

1283 (11th Cir. 2008) (finding that defendant’s withdrawal of

objection to sentence enhancement precluded appellate review of

enhancement); United States v. Rodriguez, 311 F.3d 435, 437 (1st

Cir.    2002)     (“A    party       who     identifies     an       issue,    and     then

explicitly withdraws it, has waived the issue.”).                           An appellant

is precluded from challenging a waived issue on appeal.                                 See



                                              3
Rodriguez, 311 F.3d at 437.                         Such a waiver is distinguishable

“from    a    situation          in    which        a       party   fails     to    make    a     timely

assertion          of     a     right         —     what       courts       typically           call     a

‘forfeiture,’” id. (quoting Olano, 507 U.S. at 733), which, as

noted above, may be reviewed on appeal for plain error.                                                See

Olano,       507       U.S.     at    733-34.               Because       Stancil     affirmatively

withdrew      his       objection           to     the       drug   quantity,        the    issue      is

waived.

               Moreover,             the         record        clearly        establishes          that

Stancil’s      guilty          plea     was       counseled,        knowing,        and    voluntary.

The district court substantially complied with Fed. R. Crim. P.

11 and questioned Stancil, counsel and the Government to ensure

the voluntariness of his guilty plea.                                 Accordingly, we affirm

the convictions.

               Stancil’s             sentence       is       reviewed       for     reasonableness,

applying       the       abuse-of-discretion                  standard.            Gall    v.    United

States,       552       U.S.      38,       51      (2007).            This       review        requires

consideration             of         both         the        procedural        and        substantive

reasonableness of the sentence.                             Id.; United States v. Lynn, 592

F.3d 572, 575 (4th Cir. 2010).                               After determining whether the

district       court          correctly          calculated         the    advisory        Guidelines

range, this court must decide whether the court considered the

18   U.S.C.        §    3553(a)        (2006)       factors,          analyzed       the    arguments



                                                        4
presented    by   the   parties,     and   sufficiently   explained   the

selected sentence.      Lynn, 592 F.3d at 575-76; United States v.

Carter, 564 F.3d 325, 330 (4th Cir. 2009).          If the sentence is

free of significant procedural error, this court will review the

substantive reasonableness of the sentence.          Lynn, 592 F.3d at

575.

            We conclude that the district court did not abuse its

discretion at sentencing.          The court considered the arguments

from each party and determined that a middle-of-the-Guidelines

sentence was appropriate.     We affirm the sentence.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Stancil’s convictions and sentence.               This

court requires that counsel inform Stancil, in writing, of the

right to petition the Supreme Court of the United States for

further review.     If Stancil requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.    Counsel’s motion must state that a copy thereof

was served on Stancil.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the




                                     5
materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                    6